Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
Response to Amendment
In the amendment filed on April 5, 2021, the following has occurred: claim(s) 1-4 have been amended. Now, claim(s) 1-4 are pending.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C.103 as being unpatentable over Hosoi et al. (U.S. Patent Pre-Grant Publication No. 2018/0102189) in view of Durrant et al. (U.S. Patent Pre-Grant Publication No. 2016/0321400) in further view of Hintz et al. (U.S. Patent Publication No. 6,801,878).
As per independent claim 1, Hosoi discloses a server comprising: a storage device configured to store reservation information for using a first apparatus (See Paragraph [0134]: The storage unit stores an examination type master table in which the scheduled examination 
While Hosoi teaches the server as described above, Hosoi may not explicitly teach a processor configured to transmit a first instruction for setting a second apparatus in a predetermined status, which is determined based on information of whether there are factors of disturbances for each measurement mode of the plurality of measurement modes of the first apparatus and is judged by the information of whether there are factors of disturbances for a measurement mode of the plurality of measurement modes included in the reservation 
Durrant teaches a server for and a processor configured to transmit a first instruction for setting a second apparatus in a predetermined status, which is determined based on information of whether there are factors of disturbances for each measurement mode of the plurality of measurement modes of the first apparatus and is judged by the information of whether there are factors of disturbances for a measurement mode of the plurality of measurement modes included in the reservation information, to a control terminal to control the second apparatus when reaching the starting day and time based on the reservation information stored in the storage device (See Paragraphs [0153]-[0160]: A process is described for medical devices that can communicate with a server and through the server which can facilitate user access, via a user device, to information obtained from the medical device and can adhere to a predetermined schedule and checks if the communication   can be initiated, the re-attempt communication initiation a certain number of times before powering down and waiting to attempt to initiate communication again according to the schedule, which the Examiner is interpreting the user device to encompass a first apparatus, a medical device to encompass a second apparatus, user access to encompass a first instruction, the server to encompass the storage device, and the re­ attempt communication initiation a certain number of times before powering down and waiting to attempt to initiate communication again according to the schedule to encompass judged by information whether there are factors of disturbances to a control terminal.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the server of Hosoi to include information exchange to a second device to be used as taught by Durrant to be utilized by the server of Hosoi to switch control from one device to another after a 
While Hosoi/Durrant teaches the server as described above, Hosoi/Durrant may not explicitly teach a first apparatus having a plurality of measurement modes; and determined based on information of whether there are factors of disturbances for each measurement mode of the plurality of measurement modes of the first apparatus, and for a measurement mode of the plurality of measurement modes included in the reservation information.
Hintz teaches a server for a first apparatus having a plurality of measurement modes (See col. 7, ll. 33-62: A process is described for identifying measurements into the time allotted as well as distributing the measurement tasks among the available sensors and the sensor’s has multiple modes, which the Examiner is interpreting the sensor with multiple modes to encompass a first apparatus having a plurality of measurement modes.); and determined based on information of whether there are factors of disturbances for each measurement mode of the plurality of measurement modes of the first apparatus (See col. 8, ll. 17-34: A process is described to effectively assign a set of observation requests to a set of sensors given a set of constraints, and that the constraints may include time constraints and as the constraint that task may be able to be executed by only a subset of the set of all sensors, which the Examiner is interpreting the set of constraints to encompass factors of disturbances for each measurement mode.), and for a measurement mode of the plurality of measurement modes included in the reservation information (See col. 8, ll. 17-34: A process is described to insure that important tasks are accomplished by utilizing the sensor scheduling to meet timing constraints, which the Examiner is interpreting the sensor scheduling to encompass the reservation information.). It 
As per independent claim 2, Hosoi discloses a control system comprising: a server (See Paragraph [0115]: The devices are interconnected through a local area network (LAN), which the Examiner is interpreting to encompass a server.); and a control terminal the server including: a first storage device configured to store reservation information for using a first apparatus (See Paragraph [0134]: The storage unit stores an examination type master table in which the scheduled examination time of each examination type is stored, a primary doctor master table in which primary doctors are stored, and the condition of an examination to be performed in an examination.) having a plurality of measurement modes, the reservation information containing items of information corresponding to a starting day and time and a finishing day and time for using the first apparatus (See Paragraph [0123]: The schedule information on the endoscope is generated by the information management device has the timing when the schedule information is generated is before endoscopic examination work for one day starts, and a person preparing for examination can determine the handling of the endoscope by seeing the schedule information 
While Hosoi teaches the system as described above, Hosoi may not explicitly teach a first processor to transmit a first instruction for setting a second apparatus in a predetermined first status which is judged by information of whether there are factors of disturbances to the control terminal to control the second apparatus when reaching the starting day and time contained in the reservation information stored in the first storage unit.
Durrant teaches a system capable of a first processor to transmit a first instruction for setting a second apparatus in a predetermined first status, which is determined based on information of whether there are factors of disturbances for each measurement mode of the plurality of measurement modes of the first apparatus and is judged by the information of whether there are factors of disturbances for a measurement mode of the plurality of measurement modes included in the reservation information, to the control terminal to control the second apparatus when reaching the starting day and time contained in the reservation information stored in the first storage unit (See Paragraphs [0153]-[0160]: A process is described for medical devices that can communicate with a server and through the server which can 
While Hosoi/Durrant teaches the system as described above, Hosoi/Durrant may not explicitly teach a first apparatus having a plurality of measurement modes; and determined based on information of whether there are factors of disturbances for each measurement mode of the plurality of measurement modes of the first apparatus, and a measurement mode of the plurality of measurement modes included in the reservation information.
Hintz teaches a system for a first apparatus having a plurality of measurement modes (See col. 7, ll. 33-62: A process is described for identifying measurements into the time allotted 
As per independent claim 3, Hosoi discloses a control method by which a computer executes: transmitting a second instruction for setting the second apparatus in a status before the starting day and time to the control terminal when reaching the finishing day and time based on the reservation information (See Paragraphs [0174]-[0l 75]: The cleaning machine assignment unit assigns, of a plurality of available cleaning machines for cleaning endoscopes, so that a time after the scheduled examination end time of the endoscope becomes a scheduled cleaning start time, which the Examiner is interpreting the cleaning machine assignment unit to encompass a second instruction, the cleaning machine to encompass the second apparatus, and the interval of time to use the cleaning machine to encompass a status before the starting day and time.).
While Hosoi teaches the method as described above, Hosoi may not explicitly teach transmitting a first instruction for setting a second apparatus in a predetermined status, which is determined based on information of whether there are factors of disturbances for each measurement mode of the first apparatus having a plurality of measurement modes and is judged by the information of whether there are factors of disturbances for a measurement mode of the plurality of measurement modes included in reservation information to a control terminal to control the second apparatus when reaching a starting day and time based on the reservation information for using a first apparatus and containing items of information corresponding to the starting day and time and a finishing day and time for using the first apparatus.
Durrant teaches a method capable of transmitting a first instruction for setting a second apparatus in a predetermined status, which is determined based on information of whether there are factors of disturbances for each measurement mode of the first apparatus having a plurality of measurement modes and is judged by the information of whether there are factors of disturbances for a measurement mode of the plurality of measurement modes included in 
While Hosoi/Durrant teaches the method as described above, Hosoi/Durrant may not explicitly teach determined based on information of whether there are factors of disturbances for 
Hintz teaches a method for determined based on information of whether there are factors of disturbances for each measurement mode of the first apparatus having a plurality of measurement modes (See col. 8, ll. 17-34: A process is described to effectively assign a set of observation requests to a set of sensors given a set of constraints, and that the constraints may include time constraints and as the constraint that task may be able to be executed by only a subset of the set of all sensors, which the Examiner is interpreting the set of constraints to encompass factors of disturbances for each measurement mode.), and a measurement mode of the plurality of measurement modes included in reservation information (See col. 8, ll. 17-34: A process is described to insure that important tasks are accomplished by utilizing the sensor scheduling to meet timing constraints, which the Examiner is interpreting the sensor scheduling to encompass the reservation information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Hosoi/Durrant to include determined based on information of whether there are factors of disturbances for each measurement mode of the first apparatus having a plurality of measurement modes, and a measurement mode of the plurality of measurement modes included in reservation information to be utilized with the method of Hosoi/Durrant to determine measurement modes of the first apparatus and the constraints of the measurement modes. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hosoi/Durrant with Hintz with the motivation of improving the effectiveness of gathering and using information (See Background of Hintz in col. 1, ll. 15-17).
As per independent claim 4, Hosoi discloses a non-transitory computer readable medium storing a control program for making a computer execute: transmitting a second instruction for setting the second apparatus in a status before the starting day and time to the control terminal when reaching the finishing day and time based on the reservation information (See Paragraphs [0174]-[0175]: The cleaning machine assignment unit assigns, of a plurality of available cleaning machines for cleaning endoscopes, so that a time after the scheduled examination end time of the endoscope becomes a scheduled cleaning start time, which the Examiner is interpreting the cleaning machine assignment unit to encompass a second instruction, the cleaning machine to encompass the second apparatus, and the interval of time to use the cleaning machine to encompass a status before the starting day and time.).
While Hosoi teaches the computer-readable medium as described above, Hosoi may not explicitly teach transmitting a first instruction for setting a second apparatus in a predetermined status, which is determined based on information of whether there are factors of disturbances for each measurement mode of the first apparatus having a plurality of measurement modes and is judged by the information of whether there are factors of disturbances for a measurement mode of the plurality of measurement modes included in reservation information, to a control terminal to control the second apparatus when reaching a starting day and time based on the reservation information for using a first apparatus and containing items of information corresponding to the starting day and time and a finishing day and time for using the first apparatus.
Durrant teaches a computer-readable medium capable of transmitting a first instruction for setting a second apparatus in a predetermined status, which is determined based on information of whether there are factors of disturbances for each measurement mode of the first apparatus having a plurality of measurement modes and is judged by the information of whether 
While Hosoi/Durrant teaches the computer-readable medium as described above, Hosoi/Durrant may not explicitly teach determined based on information of whether there are factors of disturbances for each measurement mode of the first apparatus having a plurality of measurement modes, and a measurement mode of the plurality of measurement modes included in reservation information.
Hintz teaches a method for determined based on information of whether there are factors of disturbances for each measurement mode of the first apparatus having a plurality of measurement modes (See col. 8, ll. 17-34: A process is described to effectively assign a set of observation requests to a set of sensors given a set of constraints, and that the constraints may include time constraints and as the constraint that task may be able to be executed by only a subset of the set of all sensors, which the Examiner is interpreting the set of constraints to encompass factors of disturbances for each measurement mode.), and a measurement mode of the plurality of measurement modes included in reservation information (See col. 8, ll. 17-34: A process is described to insure that important tasks are accomplished by utilizing the sensor scheduling to meet timing constraints, which the Examiner is interpreting the sensor scheduling to encompass the reservation information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Hosoi/Durrant to include determined based on information of whether there are factors of disturbances for each measurement mode of the first apparatus having a plurality of measurement modes, and a measurement mode of the plurality of measurement modes included in reservation information to be utilized with the computer-readable medium of Hosoi/Durrant to determine measurement modes of the first apparatus and the constraints of the measurement modes. One of ordinary skill in the art before the effective filing date of the claimed invention .

Response to Argument
In the Remarks filed on May 5, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Hosoi in combination with Durrant does not disclose or suggest that a first apparatus has a plurality of measurement modes; and Hosoi in combination with Durrant fails to disclose or suggest “which is determined based on information of whether there are factors of disturbances for each measurement mode of the plurality of measurement modes of the first apparatus and is judged by the information of whether there are factors of disturbances for a measurement mode of the plurality of measurement modes included in the reservation information” as claimed.
In response to argument (1), the Examiner agrees with the Applicant. The Examiner has supplemented Hintz et al. (U.S. Patent Publication No. 6,801,878) to meet the newly amended claims of a first apparatus has a plurality of measurement modes; and “which is determined based on information of whether there are factors of disturbances for each measurement mode of the plurality of measurement modes of the first apparatus and is judged by the information of whether there are factors of disturbances for a measurement mode of the plurality of measurement modes included in the reservation information”. Hintz is utilized to identify measurement modes from a plurality of measurement modes and to identify constraints that can be put on measurement modes, as rejected above. The 35 U.S.C. 103 rejection(s) stand. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ota et al. (U.S. Patent Publication No. 10,572,202), describes a communication control apparatus for controlling communication between at least one communication apparatus and a network apparatus among a plurality of networks, Ajitomi et al. (U.S. Patent Pre-Grant Publication No. 2016/0014213), describes a communication with a terminal device via a network and includes first and second connection maintaining units and when a predetermined switching condition is satisfied, the switch instructing unit can instruct the terminal device, and Truman et al. ("The InfoPad Multimedia Terminal: A Portable Device for Wireless Information Access"), describes a device that optimizes wireless information access and display of multimedia data which connects multimedia data sources in supporting wired network to appropriate InfoPad output devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626